Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate some or all allowable subject matter stated herein.   Furthermore, adding limitations directed towards three or more cameras is disclosed in prior art GEISS et al. (Pub. No:  US 2015-0163400), and would not further allowance if proposed in a potential amendment.  

CLAIM INTERPRETATION

35 U.S.C. § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-12 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-12, a first light source configured to emit light is considered to read on Fig. 1 illuminator 108; a depth map generator configured to generate is considered to read on Fig. 1 depth map generator 134.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 13-14, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEISS et al. (Pub. No:  US 2015-0163400) in view of SALMIMAA et al. (Pub. No:  US 2019-0187539)

As per Claim 1 GEISS discloses A device comprising (Figs. 1-3 [Abstract]): 
a display (Figs. 1-3 display 106 [0030]); a first light source configured to emit light, the first light source proximate to the display (Figs. 1-3 display 106 and light source [0030] illumination components [0037-0040]); a first camera disposed behind the display, the first camera configured to detect reflections of the light emitted by the first light source and to capture a first image based at least in part on the reflections (Figs. 1-3 cameras 1-4 on the front and two cameras on the back 112A and 112B – each / any one associated with the light source and reflected light capturing cameras to capture the reflections of the target object [0037-0040] [0042-0044]), 
a second camera proximate to the display, the second camera configured to capture a second image (Figs. 1-3 cameras104, 112A and 112B cameras on the other side of one and near the display of the camera and each camera captures at least first, second images [0037-0040] [0042-0044]); information about one or more objects in a field-of-view (FOV) of the first and second cameras based at least in part on the first and second images (Figs. 1-4 Figs. 1-3 cameras104, 112A and 112B cameras at least one object target and multi-dimensional image representations [0037-0040] [0042-0044] [0057])
GEISS does not disclose but SALMIMAA discloses wherein the reflections are partially occluded by the display (Figs. 1-5 LCD display screen may be set to occlude light [0019, 0021] [0058-0060] [0067] [0072]); and a depth map generator configured to generate depth information (Figs. 1-5 infrared red light illuminator obtain generate [0026] [0077-0078])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the reflections are partially occluded by the display; and a depth map generator configured to generate depth information as taught by SALMIMAA into the system of GEISS because of the benefit taught by SALMIMAA to disclose depth value measurement considerations as well as processing / detecting occluded reflected light which would allow for the ability to at least compensate for such occlusion whereby GEISS is directed towards image capture to include a display device and reflected light capture from a target object and would benefit from the ability to include detection and possible correction for detecting occluded reflected light to improve upon system final output image considerations.

As per Claim 13 GEISS discloses The device of claim 1, wherein 
GEISS does not disclose but SALMIMAA discloses the depth map generator is further configured to generate a three-dimensional image based at least in part on the depth information (Figs. 1-5 3D image capabilities [0026] [0077-0078]) (The motivation that applied in Claim 1 applies equally to Claim 13).

As per Claim 14 GEISS discloses A method comprising (Figs. 1-3 [Abstract]): 
receiving a first image captured by a first camera based at least in part on reflections of light emitted by a first light source (Figs. 1-3 cameras 104 on the front and two cameras on the back 112A and 112B – each / any one associated with the light source and reflected light capturing cameras to capture the reflections of the target object [0037-0040] [0042-0044]), an electronic display disposed in front of the first camera (Figs. 1-3 cameras 104, 112A and 112B cameras on the other side of one that has the display disposed in front of this one and then near the display of the camera and each camera captures at least first, second images [0037-0040] [0042-0044]); receiving a second image captured by a second camera proximate to the electronic display (Figs. 1-3 cameras104, 112A and 112B cameras on the other side of one and near the display of the camera and each camera captures at least first, second images [0037-0040] [0042-0044]); information about one or more objects in a field-of-view (FOV) of the first and second cameras based at least in part on the first and second images (See said analysis for Claim 1)
GEISS does not disclose but SALMIMAA discloses wherein the reflections are partially occluded by the display (Figs. 1-5 LCD display screen may be set to occlude light [0019, 0021] [0058-0060] [0067] [0072]); and generating depth information (Figs. 1-5 infrared red light illuminator obtain generate [0026] [0077-0078]) (The motivation that applied in Claim 1 applies equally to Claim 14)

As per Claim 21 GEISS discloses The method of claim 14, further comprising: 
GEISS does not disclose but SALMIMAA discloses generating a three-dimensional image based at least in part on the depth information (See said analysis for Claim 13).

As per Claim 22 GEISS discloses A processing system comprising (Figs. 1-3): 
a processor (Figs. 1-3 [0044-0045]); and a memory storing instructions that, when executed by the processor, cause the processing system to (Figs. 1-3 [0044-0045]): 
receive a first image captured by a first camera based at least in part on reflections of light emitted by a first light source (See said analysis for Claim 1), an electronic display disposed in front of the first camera (Figs. 1-3 cameras 104, 112A and 112B cameras on the other side of one that has the display disposed in front of this one and then near the display of the camera and each camera captures at least first, second images [0037-0040] [0042-0044]); receive a second image captured by a second camera proximate to the electronic display (See said analysis for Claim 1); information about one or more objects in a field-of-view (FOV) of the first and second cameras based at least in part on the first and second images (See said analysis for Claim 1)
GEISS does not disclose but SALMIMAA discloses wherein the reflections are partially occluded by a display (See said analysis for Claim 1); and generate depth information (See said analysis for Claim 1)

Claims 2-3, 5, 9-10, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEISS et al. (Pub. No:  US 2015-0163400) in view of SALMIMAA et al. (Pub. No:  US 2019-0187539), as applied in Claims 1, 13, 14, 21-22, and further in view of SMITS (Pub. No:  US 2016-0335778)

As per Claim 2 GEISS discloses The device of claim 1, wherein 
each of the first and second cameras (See said analysis for Claim 1)
GEISS does not disclose but SALMIMAA discloses the first light source is configured to emit near infrared (NIR) light (Figs. 1-5 [0026]) (The motivation that applied in Claim 1 applies equally to Claim 2) 
GEISS and SALMIMAA does not disclose but SMITS discloses configured to detect the NIR light (Figs. 1-2, 6, 11-12 NIR arrays [0024] [0098] [0231]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include configured to detect the NIR light as taught by SMITS into the system of GEISS and SALMIMAA because of the benefit taught by SMITS to disclose infrared light and visible detection capabilities whereby GEISS and SALMIMAA both consider lighting capture situations and would benefit from the ability to capture a full spectrum and types of lighting to expand upon system capabilities.

As per Claim 3 GEISS discloses The device of claim 1, wherein 
 the first camera and second camera (See said analysis for Claim 2) 
GEISS does not disclose but SALMIMAA discloses the first light source is configured to emit near infrared (NIR) light (See said analysis for Claim 2)
GEISS and SALMIMAA does not disclose but SMITS discloses configured to detect the NIR light, and the second is configured to detect visible light (Figs. 1-2, 6, 11-12 NIR and visible light arrays [0024] [0098] [0231]) (The motivation that applied in Claim 2 applies equally to Claim 3)

As per Claim 5 GEISS discloses The device of claim 1, wherein the display comprises (See said analysis for Claim 1)
GEISS and SALMIMAA does not disclose but SMITS discloses an organic light-emitting diode display (Figs. 1-2, 11-12 display 250 [0096]) (The motivation that applied in Claim 2 applies equally to Claim 5).

As per Claim 9 GEISS discloses The device of claim 1, further comprising:
an image filter from the first image captured by the first camera (Figs. 1-3 cameras 104 on the front and two cameras on the back 112A and 112B with filter [0067] and see [0037-0040] [0042-0044])
GEISS and SALMIMAA does not disclose but SMITS discloses filter out noise or interference (Figs. 1-2, 6, 10-12 noise filtered [0199-0200] [0231]) (The motivation that applied in Claim 2 applies equally to Claim 9)

As per Claim 10 GEISS discloses The device of claim 9, wherein 
first and second cameras based at least in part on the filtered first image (Figs. 1-3 cameras104, 112A and 112B cameras on the other side of one and near the display of the camera and each camera captures at least first, second images with filtered embodiment [0037-0040] [0042-0044] [0067])
GEISS does not disclose but SALMIMAA discloses the depth map generator is further configured to generate the depth information about the one or more objects in the FOV of the first camera (Figs. 1-5 infrared red light illuminator obtain generate – target object and the block of FOV [0026-0027] [0059] [0077-0078]) (The motivation that applied in Claim 2 applies equally to Claim 10)

As per Claim 15 GEISS discloses The method of claim 14, further comprising: 
each of the first and second cameras (See said analysis for Claim 1)
GEISS does not disclose but SALMIMAA discloses the first light source is configured to emit near infrared (NIR) light (See said analysis for Claim 2) 
GEISS and SALMIMAA does not disclose but SMITS discloses configured to detect the NIR light (See said analysis for Claim 2).

As per Claim 16 GEISS discloses The method of claim 14, further comprising: 
the first camera and second camera (See said analysis for Claims 1 and 3) 
GEISS does not disclose but SALMIMAA discloses the first light source is configured to emit near infrared (NIR) light (See said analysis for Claim 3)
GEISS and SALMIMAA does not disclose but SMITS discloses configured to detect the NIR light, and the second is configured to detect visible light (See said analysis for Claim 3)

As per Claim 17 GEISS discloses The method of claim 14, further comprising: 
GEISS and SALMIMAA does not disclose but SMITS discloses filtering out noise or interference from the first image (Figs. 1-2, 6, 10-12 noise filtered [0194-0200]) (The motivation that applied in Claim 2 applies equally to Claim 17).

As per Claim 18 GEISS discloses The method of claim 17, wherein
the one or more objects in the FOV of the first and second cameras based at least in part of the image (Figs. 1-3 cameras104, 112A and 112B cameras at least first, second images with target FOVs [0037-0040] [0042-0044])
GEISS does not disclose but SALMIMAA discloses generating the depth information about one or more objects (Figs. 1-5 infrared red light illuminator obtain generate – target object and the block of FOV [0026-0027] [0059] [0077-0078]) (The motivation that applied in Claim 1 applies equally to Claim 18)
GEISS and SALMIMAA does not disclose but SMITS discloses a filtered first image (Figs. 1-2, 6, 10-12 noise filtered [0194-0200]) (The motivation that applied in Claim 2 applies equally to Claim 18)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEISS et al. (Pub. No:  US 2015-0163400) in view of SALMIMAA et al. (Pub. No:  US 2019-0187539), as applied in Claims 1, 13, 14, 21-22, and further in view of TAMAKI et al. (Pub. No:  US 2012-0313906).

As per Claim 4 GEISS discloses The device of claim 1, wherein 
GEISS and SALMIMAA do not disclose but TAMAKI discloses the display comprises a plurality of display pixels, wherein an empty space separates each display pixel from other display pixels of the plurality of display pixels, and wherein each empty space is configured to transmit the reflections (Figs. 1-5 spaces for the empty separation and for transmission and reflectance [0067] [0070-0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the display comprises a plurality of display pixels, wherein an empty space separates each display pixel from other display pixels of the plurality of display pixels, and wherein each empty space is configured to transmit the reflections as taught by TAMAKI into the system of GEISS and SALMIMAA because of the benefit taught by TAMAKI to disclose the mechanism for using spaces for functional purposes in an image display environment as both GEISS and SALMIMAA will benefit as both systems are directed towards image processing and output concerns and would benefit from the additional relevant and related feature improvements. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEISS et al. (Pub. No:  US 2015-0163400) in view of SALMIMAA et al. (Pub. No:  US 2019-0187539), as applied in Claims 1, 13, 14, 21-22, and further in view of LEE et al. (Pub. No:  US 2016-0116944).

As per Claim 6 GEISS discloses The device of claim 1, wherein 
GEISS and SALMIMAA does not disclose but LEE disclose the display comprises a micro light-emitting diode display (Figs. 1-2 [0212])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the display comprises a micro light-emitting diode display as taught by LEE into the system of GEISS and SALMIMAA because of the benefit taught by LEE to disclose an expanded type of display in an image display setting and both systems benefit as both are directed towards imaging and lighting and output of data and would benefit from advancements in display devices.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEISS et al. (Pub. No:  US 2015-0163400) in view of SALMIMAA et al. (Pub. No:  US 2019-0187539), as applied in Claims 1, 13, 14, 21-22, and further in view of LING (Pub. No:  US Pub. No.: 2016-0092717).

As per Claim 7 GEISS discloses The device of claim 1, wherein the first camera comprises (See said analysis for Claim 1)
GEISS and SALMIMAA does not disclose but LING discloses a plurality of first optical sensors that are aligned with display pixels of the display (Figs. 1-9 corresponding alignment [0059-0061] [0177]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of first optical sensors that are aligned with display pixels of the display as taught by LING into the system of GEISS and SALMIMAA because of the benefit taught by LING to disclose an additional setting of components for display devices as both GEISS and SALMIMAA are directed towards output of image data and would benefit from different compositions for related functional features as improvements.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEISS et al. (Pub. No:  US 2015-0163400) in view of SALMIMAA et al. (Pub. No:  US 2019-0187539) in view of SMITS (Pub. No:  US 2016-0335778), as applied in Claims 2-3, 5, 9-10, 15-18, and further in view of OZCAN et al. (Pub. No:  US 2019-0294108)

As per Claim 11 GEISS discloses The device of claim 9, wherein 
an image filter from the first image captured by the first camera (Figs. 1-3 cameras 104 on the front and two cameras on the back 112A and 112B with filter [0067] and see [0037-0040] [0042-0044])
GEISS and SALMIMAA do not disclose but SMITS discloses filtering out noise or interference from the first image (Figs. 1-2, 6, 10-12 noise filtered [0194-0200]) (The motivation that applied in Claim 2 applies equally to Claim 11).
GEISS SALMIMAA SMITS do not disclose but OZCAN discloses uses a neural network model to filter out the noise or interference (Figs. 1-6 interference [0007] [0013] [0058-0059] [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include uses a neural network model to filter out the noise or interference as taught by OZCAN into the system of GEISS SALMIMAA SMITS because of the benefit taught by OZCAN to disclose use deep learning to clean up for output data whereby GEISS SALMIMAA SMITS would all naturally benefit from removal of unwanted noise or interference to produce better quality output data.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEISS et al. (Pub. No:  US 2015-0163400) in view of SALMIMAA et al. (Pub. No:  US 2019-0187539) in view of SMITS (Pub. No:  US 2016-0335778), as applied in Claims 2-3, 5, 9-10, 15-18, and further in view of WILLIAMS et al. (Pub. No:  US 2004-0263786) 

As per Claim 12 GEISS discloses The device of claim 9, wherein the image filter from the first image captured by the first camera (Figs. 1-3 cameras 104 on the front and two cameras on the back 112A and 112B with filter [0067] and see [0037-0040] [0042-0044])
GEISS SALMIMAA and SMITS do not disclose but WILLIAMS discloses filter uses a reverse point spread function transform to filter out the noise or interference (Figs 1-14 [0033] [0090] inverse PSF filter out interference [0115-0116])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include filter uses a reverse point spread function transform to filter out the noise or interference as taught by WILLIAMS into the system of GEISS SALMIMAA and SMITS because of the benefit taught by WILLIAMS to disclose additional features and means to filter out unwanted elements from final data to produce better output and all three systems benefit from this improved feature.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEISS et al. (Pub. No:  US 2015-0163400) in view of SALMIMAA et al. (Pub. No:  US 2019-0187539), as applied in Claims 1, 13, 14, 21-22, and further in view of OZCAN et al. (Pub. No:  US 2019-0294108).

As per Claim 19 GEISS discloses The method of claim 14, further comprising: 
GEISS and SALMIMAA do not disclose but OZCAN discloses filtering out noise or interference from the first image using a neural network model (Figs. 1-2, 5 interference [0007] [0013] [0058-0059] [0082]) (The motivation that applied in Claim 11 applies equally to Claim 19).

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEISS et al. (Pub. No:  US 2015-0163400) in view of SALMIMAA et al. (Pub. No:  US 2019-0187539), as applied in Claims 1, 13, 14, 21-22, and further in view of WILLIAMS et al. (Pub. No:  US 2004-0263786).

As per Claim 20 GEISS discloses The method of claim 14, further comprising: 
GEISS and SALMIMAA does not WILLIAMS discloses filtering out noise or interference from the first image using a reverse point spread function transform (Figs 1-14 [0033] [0090] inverse PSF filter out interference [0115-0116]) (The motivation that applied in Claim 12 applies equally to Claim 20)

		ALLOWABLE SUBJECT MATTER
Claim 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8 is/are allowed.  The following is an examiner’s statement of reasons for allowance: 

As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The device of claim 7, wherein each optical sensor of the plurality of first optical sensors is aligned with a display pixel of a region of the display, wherein the region contains a plurality of display pixels comprising a repeating pixel pattern”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

Regarding Claim 8 the closest prior art of record GEISS et al. (Pub. No:  US 2015-0163400) does not teach alone or in a reasonable combination with additional prior art does not teach said claim limitations as recited herein.  GEISS only teaches a device that contains a display, at least two cameras, a light emitter, and the ability to capture reflections from a target object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481